UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1800



SALEM JABRI,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-005-735)


Submitted:     February 8, 2000             Decided:   March 14, 2000


Before MICHAEL and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Bokwe G. Mofor, IMMIGRATION ASSISTANCE CENTER, INC., Silver Spring,
Maryland, for Petitioner. David W. Ogden, Acting Assistant Attor-
ney General, Richard M. Evans, Assistant Director, Ellen Sue
Shapiro, Senior Litigation Counsel, Office of Immigration Litiga-
tion, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Salem Jabri seeks review of the Board of Immigration Appeals’

(“Board”) decision and order affirming the immigration judge’s

denial   of   his   motion   to   reopen   deportation   proceedings.   On

petition for review, Jabri argues that the Board erred in its

determination that Jabri failed to demonstrate seven years of con-

tinuous physical presence in the United States.          Our review of the

record discloses that the Board properly affirmed the immigration

judge’s decision and that this appeal is without merit. According-

ly, we affirm on the reasoning of the Board.             See In re: Salem

Jabri, No. A29-005-735 (B.I.A. May 18, 1999); see also Appiah v.

INS, 202 F.3d 704 (4th Cir. 2000).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  AFFIRMED




                                      2